 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9    ANDREW TOBIAS,                                      Case No. C19-2095 RSM
10
                    Plaintiff,                            ORDER OF DISMISSAL
11
                       v.
12
13    FEDERAL GOVERNMENT,

14                 Defendant.
15
            This matter comes before the court sua sponte. Pro se Plaintiff Andrew Tobias has
16
     been granted leave to proceed in forma pauperis in this matter. Dkt. #4. The Complaint was
17
     posted on the docket on December 31, 2019. Dkt. #5. Summons has not yet been issued.
18
19          On January 2, 2020, the Court issued an Order to Show Cause directing Mr. Tobias to

20   “write a short statement telling the Court (1) the laws upon which his claims are based, (2) the
21
     facts giving rise to those claims, and (3) why this case should not be dismissed as frivolous.”
22
     Dkt. #6. The response was due within 21 days. The Court warned that failure to file this
23
24   response would result in dismissal of this case. Mr. Tobias failed to file a timely response.

25          Mr. Tobias brings suit against “Federal Government” using a form complaint. Dkt. #5.
26   For the “Basis of Jurisdiction,” he has failed to check either the federal question box or
27
     diversity of citizenship box. Where the form asks him to list the specific federal statutes or
28



     ORDER OF DISMISSAL - 1
     laws at issue in this case, he wrote “all.” Id. at 4. The “Statement of Claim” is not written in a
 1
 2   way that the Court can understand. Mr. Tobias states “Federal government’s 2029 year old

 3   psychic spying on my thoughts, psychic attacking me, and psychic trying to murder me ‘hoo da
 4
     bitch’ campaign.” Id. at 6. The Complaint continues in this fashion with dozens of attached
 5
     pages. It appears that Mr. Tobias is asking the Court to award in damages the cost of printing
 6
 7   500 printer pages. See id. at 6 and 36.

 8          The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 9   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
10
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
11
            The Court now finds that Mr. Tobias’s Complaint fails to set forth a claim for relief as
12
13   required by Federal Rule of Civil Procedure 8(a). There are no coherent citations to law or

14   references to an actual Defendant. The repeated references to psychic attacks indicates these
15   claims are frivolous on their face. A lawsuit against the Federal Government will not be able to
16
     provide Mr. Tobias the relief that he requests. Given all of the above, the Complaint suffers
17
     from deficiencies that require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
18
19          Having reviewed the relevant briefing and the remainder of the record, the Court hereby

20   finds and ORDERS that Plaintiff Tobias’s claims are DISMISSED and this case is CLOSED.
21
            DATED this 24th day of January 2020.
22
23
24                                                 A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     ORDER OF DISMISSAL - 2
